RENDERED: JULY 30, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0302-MR

ANGELA FERNANDEZ                                                    APPELLANT


                 APPEAL FROM WARREN CIRCUIT COURT
v.              HONORABLE STEVE ALAN WILSON, JUDGE
                 ACTION NOS. 18-CI-00452 AND 10-CI-00993


KELLEY HAMMERS,
INDIVIDUALLY; KELLEY
HAMMERS, AS EXECUTRIX OF THE
ESTATE OF LEO ANTHONY
FERNANDEZ; AND THE TEACHERS'
RETIREMENT SYSTEM OF THE
STATE OF KENTUCKY                                                    APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, JONES, AND TAYLOR, JUDGES.

CALDWELL, JUDGE: This case comes to us after the Warren Circuit Court

entered summary judgment in response to Angela Fernandez’s action seeking to

enforce provisions of a Tennessee divorce decree entered in the Fourth Circuit
Court of Davidson County, Tennessee, in 1988. Following a review of the record

and the arguments of the parties, we affirm.

                                     FACTS

            Appellant Angela Fernandez and decedent Leo Fernandez were wed

in Texas in 1961. In the 1970s, they moved their family, which included two

children, to Kentucky when Leo became employed by Western Kentucky

University in Bowling Green. In 1976, Angela moved to Nashville, Tennessee,

and attended law school at the Nashville School of Law while the couple’s

daughter attended a private school in Nashville. Angela and the daughter resided

in a condominium purchased by Leo and Angela in Nashville.

            When their daughter finished school, she moved back to Bowling

Green to live with her father, but Angela remained in Nashville, even after

finishing law school. In 1987, the two began discussing divorce, and Angela filed

a divorce action in Davidson County, Tennessee, in 1987. Leo never appeared

before the Davidson Circuit Court, but Angela did. The court issued a decree in

1988 and among the provisions were instructions for Leo to take certain actions.

These included: pay Angela half the proceeds from any sale of property located in

New Mexico; maintain a life insurance policy with Angela as the beneficiary in the

amount of $56,000 payable to her on his death; name Angela as the beneficiary of

an individual retirement account (IRA) Leo owned at the time of the divorce; and


                                        -2-
designate Angela as the beneficiary of his retirement account through the Kentucky

Teachers’ Retirement System (KTRS), choosing a particular option which would

reduce the monthly pension to the retiree but provide a payout to a beneficiary at

the retiree’s death.

             Both Angela and Leo remarried over the years. Leo remained in

Bowling Green and Angela in Tennessee. In 1998, Leo retired from Western

Kentucky University. In 2017, he passed away. It was only at Leo’s death that it

was discovered by Angela that he had not followed the dictates of the Tennessee

divorce decree entered in 1988. She filed an action in Warren Circuit Court in

2018 seeking to enforce the Tennessee judgment of divorce as it had become

apparent that Leo’s wife, Kelley Hammers, intended not to probate his estate.

Hammers indicated that as the estate did not contain an amount above the marital

exemption, she was intending to dispense with administration of the estate.

             The Warren Circuit Court granted the motion for summary judgment

filed by Hammers as representative of the estate, holding that the statute of

limitations in which to enforce the Tennessee judgment had elapsed. Angela filed

a motion to alter, amend, or vacate that order. The Warren Circuit Court entered

an amended order reaffirming its holding concerning the failure to timely pursue

enforcement of the judgment, and additionally held that the Tennessee judgment

was not entitled to full faith and credit as Leo had not had sufficient minimum


                                         -3-
contacts with the state of Tennessee such that personal jurisdiction could be

asserted over him. Angela appealed from this amended order. We affirm.

                             STANDARD OF REVIEW

              The proper standard of review when examining whether a trial court

properly addressed a motion for summary judgment is de novo. Cmty. Fin. Servs.

Bank v. Stamper, 586 S.W.3d 737, 741 (Ky. 2019).

                                      ANALYSIS

              First, we will consider the trial court’s determination that the statute of

limitations prevents enforcement of the Tennessee decree. If we conclude that the

trial court was correct about the matter being out of time, it will not be necessary

for us to determine whether the Tennessee decree should be entitled to full faith

and credit.

              Kentucky Revised Statute (KRS) 413.090(1) clearly establishes a

fifteen-year period of limitation to enforce a judgment, including foreign

judgments.

              [T]he following actions shall be commenced within
              fifteen (15) years after the cause of action first accrued:

              (1) An action upon a judgment or decree of any court of
              this state or of the United States, or of any state or
              territory thereof, the period to be computed from the date
              of the last execution thereon[.]




                                           -4-
             This statute is applicable to the present case, leaving only the question

of when the “cause of action first accrued.” The circuit court held that Angela had

a right to maintain a suit for enforcement of the judgment, which required Leo to

take certain actions, at the time of the entry of the divorce decree in 1988. We

agree with this conclusion.

             In Wade v. Poma Glass & Specialty Windows, Inc., the Supreme

Court analyzed the meaning of the term execution as it appears in KRS 413.090(1).

394 S.W.3d 886 (Ky. 2012). In so doing, the Court examined various cases

wherein parties had renewed judgments or sought garnishments.

             The purpose of the statute of limitations was to save “the
             right of the judgment creditor for [fifteen] years within
             which to enforce the collection of his judgment.” In
             Thierman [v. Wolff, 125 Ky. 832, 102 S.W. 843 (1907)]
             and Slaughter [v. Mattingly, 155 Ky. 407, 159 S.W. 980
             (1913)], the Court did not limit the definition of
             execution in the statute of limitations to a writ of
             execution. On the contrary, the Court recognized that by
             enforcing a judgment after it was rendered through either
             a writ of execution or an action under Section 439 of the
             Civil Code, the judgment creditor tolls the statute of
             limitations. This supports the conclusion that execution
             should be defined broadly in KRS 413.090(1). We hold
             that in the fifteen-year statute of limitations for actions on
             judgments, the term execution is defined as an act of
             enforcing, carrying out, or putting into effect a judgment.

Id. at 894-95 (footnotes omitted).

             Angela took none of the actions referred to in Wade in that she did not

seek specific performance of the actions ordered, she did not petition for a writ, nor


                                          -5-
did she attempt to enforce the judgment in any way. Further, she sought no proof

of compliance, nor did she take any action analogous to action required pursuant to

Section 439 of the old Civil Code, referred to above. As the Supreme Court

proclaimed, “We hold that execution means an act of enforcing, carrying out, or

putting into effect the court’s judgment.” Wade, 394 S.W.3d at 895.

             KRS 413.090(1) bars recovery after fifteen years if a judgment is not

enforced in any way. We hold that Angela wholly failed to attempt to enforce the

divorce decree within the statutory period and is now barred from enforcing it as

against Leo’s estate or KTRS.

             Angela argues that the earliest she could have sought enforcement of

the order is at Leo’s death, but that is simply not so. The Davidson Circuit Court

ordered that Leo take certain actions in relation to marital assets over which he had

control, like his KTRS account. It did not order that Angela be the party to inherit

the proceeds of the accounts, but that Leo name her as the beneficiary. Such belies

Angela’s argument that her cause of action did not accrue until Leo passed.

             Angela also forwards an equitable argument, stating that it would be

unjust for the estate to escape the dictates of the divorce decree. However, where

the law provides a remedy, equitable remedies cannot be relied upon.

             KRS 413.090(1) establishes a fifteen-year period after
             the cause first accrues in which an action upon a
             judgment or decree of any court of this Commonwealth
             may be brought. Given, therefore, that law has addressed

                                         -6-
             the running of time in concerns such as these, equitable
             relief through laches and estoppel would not be available.

Heisley v. Heisley, 676 S.W.2d 477, 477 (Ky. App. 1984).

             It was the failure to enforce the decree at any time after its entry in

1988 that has created this situation, something squarely within the control of

Angela. We affirm the circuit court’s conclusion that the statute of limitations in

KRS 413.090(1) requires this result.

             We find Satterfield v. Satterfield, to be supportive of our

determination, rather than supportive of the outcome Angela insists. 608 S.W.3d

171 (Ky. App. 2020). In that matter, the wife sought entry of a qualified domestic

relations order (QDRO) upon the commencement of the husband’s retirement,

some twenty years after the entry of the decree, when she did not begin receiving a

portion thereof as ordered in the decree. The wife then brought an action to have a

QDRO entered as the husband had failed to do so as ordered in the decree. The

wife took action as soon as she became aware that the husband had not fulfilled his

obligations under the decree. In the present case, Angela knew, or should have

known, that Leo had retired from his position and was receiving pension benefits

in 1998, well within the fifteen-year statute of limitations.

             In the present case, however, Angela’s dilatory actions vitiate any

equitable considerations, and it was Leo who failed to comply with the decree, not

his estate, or his beneficiary.

                                          -7-
             Akers also ruled that as between innocent parties “he
             must suffer, who by his acts or laches, has made a loss
             possible.” Akers also cited Louisville Asphalt Company
             v. Cobb, 310 Ky. 126, 220 S.W.2d 110 (1949), which
             stated that “. . . equity aids one who has been vigilant and
             will refuse relief to one who has been dilatory . . . or who
             has slept on his rights.”

Tile House, Inc. v. Cumberland Fed. Sav. Bank, 942 S.W.2d 904, 906 (Ky. 1997),

as amended (Apr. 25, 1997) (citing Akers v. Cushman Const. Co., Inc., 487 S.W.2d

60 (Ky. 1972)).

             Angela had every opportunity over the many years since the entry of

the decree to ensure Leo’s compliance therewith, but chose inaction. The

Davidson Circuit Court ordered Leo to select a payout selection for his retirement

benefit from Western Kentucky University which would leave a remainder at his

death and ordered that Angela be the beneficiary of that retirement plan. The

payout selection ordered reduced Leo’s lifetime monthly benefit, so that there

would be a remainder for Angela to receive. Thus, Angela should have taken some

action to ensure that Leo had complied with the Davidson Circuit Court decree as

to his retirement payout selection. She would have been aware of the general time

of Leo’s retirement, given her knowledge of his age. Regardless, she wholly failed

to take any action to secure her rights under the decree and the statute of

limitations must be upheld.




                                         -8-
             Having found that this action is barred by the statute of limitations, it

is unnecessary for us to determine the question of whether the Davidson Circuit

Court had personal jurisdiction over Leo such as that the decree was entitled to full

faith and credit. We affirm.



             JONES, JUDGE, CONCURS.

             TAYLOR, JUDGE, CONCURS IN RESULT ONLY.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES KELLEY
                                           HAMMERS AND THE ESTATE OF
Joyce A. Merritt                           LEO ANTHONY FERNANDEZ:
Stephanie Tew Campbell
Lexington, Kentucky                        James R. Laramore
                                           Bowling Green, Kentucky

                                           BRIEF FOR APPELLEE THE
                                           TEACHERS’ RETIREMENT
                                           SYSTEM OF THE STATE OF
                                           KENTUCKY:

                                           Tamela A. Biggs
                                           Frankfort, Kentucky




                                          -9-